Citation Nr: 1742833	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-18 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for headaches, to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to September 1966. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. The Veteran filed a Notice of Disagreement (NOD) in August 2010. The RO issued a Statement of the Case (SOC) in March 2011. In June 2011, the Veteran filed his Substantive Appeal. Although the Veteran did not file a timely substantive appeal, his claim was certified to the Board in September 2013. As such, while a timely substantive appeal may not have been filed, the Board exercises its discretion to waive such a filing and thus has jurisdiction to decide the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

This appeal was before the Board in March 2011, March 2015, and May 2016, at which times the Board remanded the claim for additional development. The matter is once again before the Board for appellate consideration of the issue on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.





FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably establishes that the Veteran's headaches existed prior to active duty service and was not aggravated by service.

2.  The evidence of record establishes that the Veteran's headaches were neither caused nor aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for headaches, including on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's duty to notify was satisfied by a letter in April 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained. The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal. The Veteran was provided a VA medical examination, including an opinion, in November 2014 as well as addendum opinions in April 2015 and June 2016.  These examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in May 2016, the Board remanded this matter to the AOJ for further development. The AOJ completed all requested development and the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).


II. Service Connection 

Applicable Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (a) (2013). Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. at 433-34. Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Factual Background and Analysis

The Veteran asserts that he suffers from headaches which are due to his service-connected disabilities, specifically his degenerative disc disease of the cervical and thoracic segments of the spine. 

The record reflects that the Veteran had headaches upon entrance to service.  See November 1965 Report of Medical History.  The record also provides current medical evidence of the Veteran's headaches and indicia of in-service complaints of headaches.  Additionally, the Veteran reported headaches upon separation. See August 1966 Report of Medical History. 

At his November 2012 Board hearing, the Veteran's representative stated that the Veteran's headaches were triggered by the cervical spine, starting at the back of his head and moving forward. She also represented that he takes Hydrocodone for his back and spine and that the medication also helps with his headaches. The Veteran reported headaches that occurred once every other day with duration of one and a half hours. The Veteran testified about the circumstances that led to the in-service injury which caused his spine conditions and asserted that he experienced headaches while in the hospital being treated for those conditions. He further asserted that his headaches grew out of the pain he experienced in his back and that while he could not give an exact date for the onset, these symptoms began in service. The Veteran maintains that he experienced this same symptom pattern of pain in the neck and back of his head from service through the present. See November 2012 Hearing Transcript.

The Veteran underwent a VA medical examination in November 2014. The examiner indicated that he reviewed the Veteran's claims file. The Veteran reported to the examiner that his headaches started after falling down and sustaining an injury to his neck in service. The examiner indicated that the Veteran did not have a headache condition and had never been diagnosed with one. However, he went on to note headache pain experienced on both sides of the head lasting from 15 minutes up to 2 hours. The Veteran was noted as having characteristic prostrating attacks of migraine/non-migraine headache pain. He indicated that such prostrating attacks occurred approximately once a month.  In his remarks, the examiner commented that the pre-induction physical report of medical history from November 1965 indicated that the Veteran had frequent or severe headaches and that this box was also checked on his discharge physical in August 1966, indicating that the headache condition was unchanged.  See November 2014 VA Examination. 

An addendum opinion was provided in April 2015.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner again cited notations of frequent or severe headaches on the Veteran's entrance and separation examinations as evidence that his headache condition was unchanged during the course of his active duty.  Additionally, the examiner noted a June 2011 letter from Dr. R. S., in which the doctor stated that he treated the Veteran for cervical and dorsal discomfort with osteopathic manipulation treatments to the cervical and dorsal spine as well as medications for pain and inflammation to those areas from 1966-1988.  The examiner noted that the doctor did not mention any treatment of migraine headaches that the Veteran had prior to entrance in active duty service and after discharge.  He concluded by noting that no evidence in the service treatment records indicated that the Veteran was treated for migraine headaches while on active duty.

In a subsequent June 2016 addendum opinion, the examiner reported that the Veteran's enlistment and discharge examinations were negative for a back or cervical spine condition.  He noted that at the time of enlistment and discharge, the Veteran acknowledged having headaches.  The examiner reported that at the time of discharge there was no indication that the cervical spine or lumbar spine was having an effect on the Veteran's headaches. See June 2016 Addendum Opinion.

In describing the Veteran's medical history, the examiner noted that in February 1966, the Veteran received treatment by a chiropractor with normal findings on physical examination and no significant abnormality found on cervical spine x-ray data.  The examiner opined that the fact that there was no mention of a spine defect or diagnosis on the August 1966 discharge examination was indicative that there was no evidence at the time of discharge that the cervical or lumbar spine conditions were having effects on the Veteran's headaches.  Id.

The examiner further explained that there is evidence that headaches can be caused by referred pain from the upper cervical joints. Specifically, he noted that the first three cervical spine nerves are the primary peripheral nerve structures that can refer pain to the head. The C1 spinal nerve (suboccipital nerve) innervates the atlantooccipital joint. Pathology or injury affecting the joint is a potential source for pain that is referred to the occipital region of the head. The C2 spinal nerve and its dorsal root ganglion have a close proximity to the lateral capsule of the atlanto-axial [C1-2] zygapophseal joint and innervate the atlanto-axial and C2-3 zygapophseal joints. Trauma to or pathologic changes around these joints can be a source of referred head pain. The third occipital nerve [dorsal ramus C3] has a close anatomic proximity to, and innervates, the C2-3 zygapophyseal joint. Pain from C2-3 zygapophyseal joint is referred to the occipital, frontotemporal, and periorbital regions of the head ["third occipital headache"]. Involvement of the C2-3 zygapophyseal joint is the most frequent source of cervicogenic headache, accounting for up to 70 percent of cases. According to the examiner this information was derived from studies of patients with a history of neck injury or trauma. Id.

He noted that the Veteran's cervical spine x-rays noted mild to moderate degenerative disc disease, most pronounced from C4-C5 and through C6-C7. Cervical spine x-rays did not indicate involvement of C1-2, C2-3. Based upon this, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's headaches had been aggravated by his service connected condition. Id.

As an initial matter, the Board notes that the November 2014 VA examiner indicated that the Veteran did not have a headache condition and had never been diagnosed with one. See November 2014 VA Examination Report. While it does not appear that there is a formal diagnosis for a headache or migraine condition in the record, there are numerous treatment records that reference the Veteran's headache condition.  As such, and in resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran meets the first element of service connection, both on a direct and secondary basis, as he has a current disability. See 38 C.F.R. § 3.303(a).

The Board finds however that the second element of direct service connection is not met in that the evidence of record fails to establish that the Veteran's his headache condition occurred during or as a result of his military service.  As discussed above, a Veteran is presumed to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service.  In the instant case, the Veteran's frequent and severe headaches were noted on his entrance examination.  Also, the record evidence contains the November 2014 and April 2015 VA opinions, which the Board finds to be particularly probative.  In the April 2015 addendum opinion, the VA examiner found that the Veteran's headaches clearly and unmistakably existed prior to service and were not aggravated beyond their natural progression by an in-service injury, event, or illness.  He reached this conclusion based upon the lack of medical complaint of headaches during service and the fact that the Veteran's entrance and separation examinations, which both documented headaches, did not indicate any change in the condition.  Additionally, he noted that the Veteran's private physician, Dr. R.S., who treated the patient for approximately 22 years after service, made no mention of treating the Veteran for a headache condition.  And, the November 2014 opinion similarly indicates no change in the Veteran's headaches when the pre-induction and separation examinations are compared.  Accordingly, the evidence clearly and unmistakably establishes that the Veteran's headaches existed prior to his entry onto active duty and were not aggravated by service.

Regarding the Veteran's specific contention that his headaches are secondary to his service-connected cervical and thoracic spine conditions, the Board notes that he is service-connected for the above listed disabilities. See 38 C.F.R. § 3.310. However, the medical evidence of record does not support a finding that these service-connected conditions proximately caused or aggravated the Veteran's headaches. As detailed above, the VA examiner opined that the Veteran's headaches were less likely than not connected to his service-connected conditions. The Board again notes that the Veteran's headache condition predates his active duty service as well as the in-service injury that led to his service-connected cervical and thoracic spine disabilities. The presence of the headaches before the Veteran's injury and subsequent diagnosis of degenerative disc disease of the cervical and thoracic spine, indicate that neither the injury nor the resulting conditions were the proximate cause of the Veteran's headaches. Therefore, the question again turns on the issue of aggravation. As previously stated, there appeared to be no change in the Veteran's headache condition during service. Service treatment records are silent as to any in-service treatment for the condition, as is the June 2011 letter from the Veteran's physician Dr. R.S. Lastly, and perhaps most persuasively, the VA examiner offered a detailed explanation of which joints in the spine are known to produce symptoms of headache. The examiner explained a known association between the C1-2 and C2-3 joints and the occurrence of headaches. He then further explained that cervical spine x-rays of the Veteran did not indicate the involvement of these joints in the Veteran's mild to moderate degenerate disc disease. 

In view of the foregoing, the Board finds that the Veteran's claim for service connection must be denied. The Board accords great probative weight to the opinions proffered by the VA examiner in November 2014, April 2015 and June 2016, which found that there was no link between the Veteran's headaches and his service-connected cervical and thoracic spine disabilities. The Board finds that the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Importantly, there are no contrary medical opinions of record.

The Board notes that the Veteran has generally contended that his headaches are related to his service-connected disabilities. As noted above, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran is competent to describe the symptoms of his headaches and how long he has been experiencing them; however, as to the etiology of his headaches, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person. See Woehlaert, v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions);. In this regard, knowledge of the etiology of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Thus, the Board accords the statements of the Veteran regarding the etiology of his headaches to have little probative value as he is not competent to opine on such complex medical questions. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his service-connected disabilities and his headaches. In contrast, the VA examiner took into consideration all the relevant facts in providing his opinion. Therefore, the Board accords greater probative weight to the VA examiner's opinion.

Consequently, the Board finds that the Veteran's headaches are not shown to be causally or etiologically related to any in-service injury and are not proximately due to or a result of his service-connected cervical and thoracic spine conditions. Further, the record evidence fails to establish that the Veteran's headaches are proximately caused or aggravated by these conditions.  Therefore, as the preponderance of the evidence is against a finding of service connection for headaches on a secondary basis, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to service connection for headaches, to include on a secondary basis, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


